Citation Nr: 0115940	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of $3,600.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1944.  He died in December 1993.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The appellant was in receipt of death pension benefits 
after the submission of her original application in February 
1994.

2.  Due to the receipt of retirement income and Social 
Security Administration benefits by the appellant, the VA 
reduced and terminated her death pension benefits and the 
overpayment at issue ensued.

3. The appellant did not engage in fraud, misrepresentation, 
or bad faith.

4.  The appellant was at fault in the creation of the 
overpayment at issue in this case because she did not notify 
VA of her additional income in a timely manner, even though 
she knew or should have known that she had a duty to disclose 
such income.

5.  The monthly income of the appellant exceeds her monthly 
expenses and recovery of the overpayment at issue would not 
subject the appellant to undue economic hardship.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the 
amount of $3,600 would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
submitted an application for death pension benefits in 
February 1994 and was subsequently awarded such benefits by 
the RO.  In July 1998, the RO informed the appellant that it 
proposed to reduce her benefits due to previously unreported 
retirement income.  In September 1998, the RO informed the 
appellant of the amount of overpayment that had been created 
due to the reduction in benefits.  The appellant requested a 
waiver of recovery of the overpayment due to extreme 
financial hardship.  Thereafter, the Committee on Waivers and 
Compromises granted a waiver of the debt but informed the 
appellant that if another overpayment occurred for the same 
reason, it would be difficult to grant a waiver because she 
now had notice.

In relation to the present appeal, the RO reduced the 
appellant's benefits in October 1999 due to the discovery of 
previously unreported retirement income.  The following 
month, the appellant was informed of the amount of her 
overpayment.  Thereafter, information from the Social 
Security Administration (SSA) disclosed that the appellant 
was entitled to SSA benefits as of January 2000.  In April 
2000, the RO again informed the appellant that her benefits 
were reduced, and terminated as of February 2000, due to the 
retirement income and the SSA benefits.  That same month, the 
appellant was informed that the total amount of her 
overpayment resulting from these actions was $17,400.

The appellant requested a waiver of recovery of the 
overpayment, claiming extreme financial hardship.  In June 
2000, the Committee on Waivers and Compromises granted the 
waiver request, in part, in the amount of $13,800.  The 
Committee found no willful misrepresentation, bad faith, or 
fraud on the part of the appellant.  It found that the 
appellant was at fault in not promptly reporting her change 
of income.  It also noted that she did not include her SSA 
award on her financial status report and that her monthly 
expenses did not exceed her income.  However, it determined 
that it would be against equity and good conscience to 
collect the entire debt.  The appellant disagreed with the 
Committee's failure to waive recovery of the entire debt and 
with her obligation to pay the remaining debt of $3,600.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to her inability to repay the debt.  Because 
the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The law provides that recovery of an overpayment of VA 
benefits shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the debtor.  
38 C.F.R. § 1.963(a) (2000).  As aforementioned, the RO found 
that the appellant had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination on this point.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  The Board 
has reviewed the record, and finds no evidence that the 
appellant sought to deceive or to seek unfair advantage of 
the VA, and as such, no legal bar to the benefit sought is 
present.  As such, the sole remaining question is whether a 
recovery of the overpayment would be against equity and good 
conscience.

According to the law, there shall be no recovery of an 
indebtedness under laws administered by the Secretary of 
Veterans Affairs when it is determined that such recovery 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) (West 1991).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  See 38 C.F.R. § 1.965(a) (2000).  
In making such a decision, the factors to be considered 
include the fault of the debtor, the fault of the VA, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, whether withholding all or part of the 
appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the debtor, and whether the debtor's reliance on VA 
benefits resulted in her relinquishment of a valuable right 
or her incurrence of a legal obligation.

In considering these standards, the Board finds that the VA 
was not at fault in creating the overpayment and that any 
fault would be on the part of the appellant in failing to 
report her income in a timely manner.  As discussed above, 
the appellant had received an earlier waiver of recovery of 
an overpayment due to undisclosed retirement income and had 
been informed of the necessity of reporting such income.  
There is no indication that a recovery of the overpayment 
would defeat the purpose or nullify the objective for which 
death pension benefits were provided since the appellant 
presently has sufficient income to exclude her from the 
program providing for pension benefits.  There is also no 
indication that the appellant's reliance on VA benefits 
resulted in her relinquishment of a valuable right or her 
incurrence of a legal obligation.  Indeed, the failure to 
make restitution would result in unfair gain to the appellant 
and amount to unjust enrichment because her pension award 
provided additional income to which she has not demonstrated 
a financial need.

Lastly, the Board is unable to conclude that a recovery of 
the overpayment would result in undue financial hardship.  
The financial status report submitted by the appellant dated 
in April 2000 shows that the appellant's income, when 
including her SSA benefits, exceeds her reported monthly 
expenses.  The Board also observes that the RO already 
considered and accommodated the appellant's financial 
circumstances by excusing a large proportion of the debt.  In 
light of these facts, the Board concludes that a recovery of 
the overpayment would not cause the appellant undue financial 
hardship, and thus a waiver of recovery of the overpayment of 
death pension benefits in the amount of $3,600 is not 
warranted.


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $3,600 is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

